
	
		III
		111th CONGRESS
		1st Session
		S. RES. 232
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Celebrating the 100th anniversary of the
		  Tillamook County Creamery Association.
	
	
		Whereas the Tillamook County Creamery Association is
			 celebrating its 100th anniversary as a world-famous, farmer-owned cooperative
			 dedicated to producing the highest quality cheeses and other products from
			 local dairies;
		Whereas the members of the Tillamook County Creamery
			 Association are great supporters of the local and State dairy industries and
			 are committed stewards of the environment;
		Whereas the Tillamook County Creamery Association has won
			 hundreds of awards, including 6 awards at the 2009 Oregon Dairy Industries
			 products contest and 6 awards at the 2008 National Milk Producers Federation
			 annual cheese contest;
		Whereas for the third year in a row, the Tillamook County
			 Creamery Association was recognized by the Portland Business Journal as one of
			 Oregon’s Most Admired Companies;
		Whereas the Tillamook County Creamery Association has
			 earned a reputation as one of the Nation’s premier makers of cheese; and
		Whereas for these reasons, the Tillamook County Creamery
			 Association, known throughout the world for its Tillamook cheddar cheese, is an
			 Oregon icon: Now, therefore, be it
		
	
		That the Senate supports the 100th
			 anniversary celebration of the Tillamook County Creamery Association.
		
